Per Curiam :
In our opinion the claimant, appellant, succeeded in making such proof of his claim as to justify its allowance by the referee. The order, in so far as appealed from, will, therefore, be reversed, with ten dollars costs and disbursements, to be .paid by the respondents Hanlon and Drake, the exceptions overruled and the report of the referee confirmed. Present—Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Order, so far as appealed from, reversed,' with ten dollars costs and disbursements against respondents Hanlon and Drake; exceptions overruled and report confirmed.